SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO.2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF MagneGas Corporation (Exact Name of Small Business Issuer in its Charter) 000-51883 (Commission File Number) DELAWARE 26-0250418 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 35ighway 19 North, #311 Palm Harbor, Florida34684 (727) 934-9593 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Dr. Ruggero Maria Santilli 35ighway 19 North, #311 Palm Harbor, Florida34684 (727) 934-9593 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite Manalapan,
